Citation Nr: 1709723	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.

2.  Entitlement to service connection for osteoarthritis of bilateral knees.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel

INTRODUCTION

The Veteran served in the Army on active duty from September 2001 to January 2002, from January 2003 to December 2004, from January 2005 to April 2005, and from June 4 through June 18, 2006, and in the Army National Guard from September 2005 to October 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In August 2016, the Veteran had a personal hearing before the undersigned VLJ.  In October 2016, the Veteran was advised that a complete transcript of the hearing was not available due to the technical failure of the recording equipment and was given the opportunity to schedule another hearing.  The Board notes this letter was sent in error, and that a complete transcript of the Veteran's August 2016 hearing has been associated with the claims file.  Accordingly, because there was a hearing during this stage of the appellate proceedings, and there is a complete record of the hearing, there is no need to schedule an additional hearing at this time.  38 U.S.C.A. § 7107(b) (West 2014); Cook v Snyder, 2017 WL 405830 (2017).  


FINDINGS OF FACT

At an August 2016 hearing, the Veteran indicated a desire to withdraw the claim of entitlement to service connection for a right ear hearing loss disability.  Since then, the hearing has been transcribed, and it contains the Veteran's name, claim number, and statement withdrawing that appeal.





CONCLUSION OF LAW

The criteria are met for a withdrawal of the Veteran's claim for service connection for a right ear hearing loss disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), except for appeals withdrawn on the record at a hearing, a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

At the August 2016 hearing, the Veteran expressed a wish to withdraw the claim for service connection for a right ear hearing loss disability.  The hearing has been transcribed, which complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id.


ORDER

The claim of entitlement to service connection for a right ear hearing loss disability is dismissed.


REMAND

The Veteran contends that the currently diagnosed osteoarthritis of the bilateral knees is related to service.

Service treatment records show that the Veteran reported having swelling, stiffness, or pain in the joints at a November 2004 post deployment examination.  A retention examination the next month contained further complaints about the Veteran's "knee trouble" which was described as a "locking pain."  The physician noted that the Veteran had played football in high school and taken a hit in the knee, however, the Board notes that there is nothing on his April 2001 enlistment examination to indicate that the Veteran had any issues or abnormalities of the joints.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  (When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.)  The Veteran's available STRs do not show any other complaints regarding the knees. 

The Veteran's treatment records from private physicians show complaints of knee pain and contain treatment for and a diagnosis of osteoarthritis of the bilateral knees. There is no medical nexus opinion, and the Veteran has not been provided a VA examination.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

Given the in-service complaints of knee problems, and the presence of a current bilateral knee disability, the Board believes a medical opinion is required to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment records, either VA or private, and undertake appropriate efforts to obtain any identified records. 

2.  Make an effort to determine whether there are any outstanding STRs, and obtain any additional records that are located.  Make an effort to obtain the Veteran's complete personnel file from the Army and the Army National Guard, and in particular, copies of his DD-214(s).

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the osteoarthritis of the bilateral knees.  The claims folder should be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's osteoarthritis of the bilateral knees is related to the Veteran's active service or whether it is as likely as not (fifty percent or greater) that arthritis incepted during that period of active duty where the Veteran complained of pain.

All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made.  The examiner's attention is specifically drawn to the STRs dated November and December 2004, which contain reports of in-service knee pain, as well as the January 2012 private medical opinion diagnosing osteoarthritis of the bilateral knees.

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


